        Case 3:19-cr-00156-BR      Document 26      Filed 06/18/19   Page 1 of 3




JOSH B. EWING, OSB No. 152934
E-mail: josh@boisematthews.com
BOISE MATTHEWS LLP
1400 Congress Center
1050 S.W. Sixth Avenue
Portland, Oregon 97204-1156
Telephone: (503) 228-0487
Facsimile: (503) 227-5984

      Of Attorneys for Defendant George Nicolae Onicescu


                        UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                   Portland Division


UNITED STATES OF AMERICA,                    )
                                             )   No. 3:19-CR-00156-2-BR
                    Plaintiff,               )
                                             )   DEFENDANT GEORGE NICOLAE
             v.                              )   ONICESCU’S MOTION FOR
                                             )   CONTINUANCE OF TRIAL DATE
GEORGE NICOLAE ONICESCU,                     )
                                             )
                    Defendant.               )
                                             )


      The defendant, George Nicolae Onicescu, by and through counsel, Josh B. Ewing

and Boise Matthews LLP, moves this Court for a continuance of the current trial date of

July 2, 2019. Defense requests a set over of 90 days.

//


Page 1 - DEFENDANT GEORGE NICOLAE ONICESCU’S MOTION FOR
         CONTINUANCE OF TRIAL DATE
                                                                               B OISE MATTHEWS LLP
                                                                            1050 S.W. Sixth Avenue, Suite 1400
                                                                              Portland, Oregon 97204-1156
                                                                                Telephone: 503-228-0487
                                                                                 Facsimile: 503-227-5984
         Case 3:19-cr-00156-BR       Document 26      Filed 06/18/19    Page 2 of 3




       Mr. Onicescu is in custody. He has been advised of his rights to a speedy trial both

by the Constitution and by statute and he waives his right to a speedy trial.

       Mr. Onicescu agrees the time period within this continuance constitutes excludable

delay pursuant to 18 U.S.C. §3161(h)(7).

       Assistant United States Attorney Quinn Harrington has advised that the

government has no objection to the allowance of this motion.

       This motion is based on the declaration of counsel filed contemporaneously

herewith.

       DATED this 18th day of June, 2019.

                                              Respectfully submitted,

                                              BOISE MATTHEWS LLP



                                              /s/ Josh B. Ewing
                                              JOSH B. EWING
                                              OSB No. 152934
                                              (503) 228-0487
                                              Of Attorneys for Defendant
                                              George Nicolae Onicescu




Page 2 - DEFENDANT GEORGE NICOLAE ONICESCU’S MOTION FOR
         CONTINUANCE OF TRIAL DATE
                                                                                   B OISE MATTHEWS LLP
                                                                                1050 S.W. Sixth Avenue, Suite 1400
                                                                                  Portland, Oregon 97204-1156
                                                                                    Telephone: 503-228-0487
                                                                                     Facsimile: 503-227-5984
         Case 3:19-cr-00156-BR       Document 26      Filed 06/18/19    Page 3 of 3




                              CERTIFICATE OF SERVICE

        I hereby certify that I served the foregoing DEFENDANT GEORGE NICOLAE

ONICESCU’S MOTION FOR CONTINUANCE OF TRIAL DATE on the following

attorneys by electronic case filing a full and correct copy thereof on the 18th of June,

2019.

              Ethan D. Knight
              Quinn P. Harrington
              Assistant United States Attorneys
              United States Attorney’s Office
              Suite 600
              1000 S.W. Third Avenue
              Portland, OR 97204-2902

                                              BOISE MATTHEWS LLP



                                              /s/ Josh B. Ewing
                                              JOSH B. EWING
                                              OSB No. 152934
                                              (503) 228-0487
                                              Of Attorneys for Defendant
                                              George Nicolae Onicescu




CERTIFICATE OF SERVICE
                                                                                   B OISE MATTHEWS LLP
                                                                                1050 S.W. Sixth Avenue, Suite 1400
                                                                                  Portland, Oregon 97204-1156
                                                                                    Telephone: 503-228-0487
                                                                                     Facsimile: 503-227-5984
